Exhibit 10.42

 

Aetna Life Insurance Company

 

A

   LIMITATIONS AND EXCLUSIONS UNDER THE ARKANSAS      LIFE AND HEALTH INSURANCE
     GUARANTY ASSOCIATION ACT     

 

Residents of this state who purchase life insurance, annuities, or health and
accident insurance should know that the insurance companies licensed in this
state to write these types of insurance are members of the Arkansas Life and
Health Insurance Guaranty Association (“Guaranty Association”). The purpose of
the Guaranty Association is to assure that policy and contract owners will be
protected, within certain limits, in the unlikely event that a member insurer
becomes financially unable to meet its obligations. If this should happen, the
Guaranty Association will assess its other member insurance companies for the
money to pay the claims of policy owners who live in this state and, in some
cases, to keep coverage in force. The valuable extra protection provided by the
member insurers through the Guaranty Association is not unlimited, however. And,
as noted in the box below, this protection is not a substitute for consumers’
care in selecting insurance companies that are well-managed and financially
stable.

    

 

DISCLAIMER

    

 

The Arkansas Life and Health Insurance Guaranty Association (“Guaranty
Association”) may not provide coverage for this policy. If coverage is provided,
it may be subject to substantial limitations or exclusions, and require
continued residency in the state. You should not rely on coverage by the
Guaranty Association in purchasing an insurance policy or contract.

    

 

Coverage is NOT provided for your policy or contract or any portion of it that
is not guaranteed by the insurer or for which you have assumed the risk, such as
non-guaranteed amounts held in a separate account under a variable life or
variable annuity contract.

    

 

Insurance companies or their agents are required by law to provide you with this
notice. However, insurance companies and their agents are prohibited by law from
using the existence of the Guaranty Association to induce you to purchase any
kind of insurance policy.

    

 

The Arkansas Life and Health Insurance Guaranty Association

C/O The Liquidation Division

1023 West Capitol

Little Rock, Arkansas 72201

    

 

Arkansas Insurance Department

1200 West Third Street

Little Rock, Arkansas 72201-1904

    

 

The state law that provides for this safety-net is called the Arkansas Life and
Health Insurance Guaranty Association Act (“Act”). Below is a brief summary of
the Act’s coverages, exclusions and limits. This summary does not cover all
provisions of the Act; nor does it in any way change anyone’s rights or
obligations under the Act or the rights or obligations of the Guaranty
Association.

 



--------------------------------------------------------------------------------

    COVERAGE    

 

Generally, individuals will be protected by the Guaranty Association if they
live in this state and hold a life, annuity, or health insurance contract or
policy, or if they are insured under a group insurance contract, issued by a
member insurer. The beneficiaries, payees or assignees of policy or contract
owners are protected as well, even if they live in another state.

   

 

EXCLUSIONS FROM COVERAGE

   

 

However, persons owning such policies are NOT protected by the Guaranty
Association if:

   

•       they are eligible for protection under the laws of another state (this
may occur when the insolvent insurer was incorporated in another state whose
guaranty association protects insureds who live outside that state);

   

•       the insurer was not authorized to do business in this state;

   

•       their policy or contract was issued by a nonprofit hospital or medical
service organization, an HMO, a fraternal benefit society, a mandatory state
pooling plan, a mutual assessment company or similar plan in which the policy or
contract owner is subject to future assessments, or by an insurance exchange.

   

 

The Guaranty Association also does NOT provide coverage for:

   

•       Any policy or contract or portion thereof which is not guaranteed by the
insurer or for which the owner has assumed the risk, such as non-guaranteed
amounts held in a separate account under a variable life or variable annuity
contract;

   

•       Any policy of reinsurance (unless an assumption certificate was issued);

   

•       Interest rate yields that exceed an average rate;

   

•       Dividends and voting rights and experience rating credits;

   

•       Credits given in connection with the administration of a policy by a
group contract holder;

   

•       Employers’ plans to the extent they are self-funded (that is, not
insured by an insurance company, even if an insurance company administers them);
unallocated annuity contracts (which give rights to group contractholders, not
individuals); unallocated annuity contracts issued to/in connection with benefit
plans protected under Federal Pension Benefit Corporation (“FPBC”) (whether the
FPBC is yet liable or not);

   

•       Portions of an unallocated annuity contract not owned by a benefit plan
or a government lottery (unless the owner is a resident) or issued to a
collective investment trust or similar pooled fund offered by a bank or other
financial institution);

   

•       Portions of a policy or contract to the extent assessments required by
law for the Guaranty Association are preempted by State or Federal law;

   

•       Obligations that do not arise under the policy or contract, including
claims based on marketing materials or side letters, riders, or other documents
which do not meet filing requirements, or claims for policy misrepresentations,
or extra-contractual or penalty claims;

   

•       Contractual agreements establishing the member insurer’s obligations to
provide book value accounting guarantees for defined contribution benefit plan
participants (by reference to a portfolio of assets owned by a nonaffiliate
benefit plan or its trustees).

 



--------------------------------------------------------------------------------

   

LIMITS ON AMOUNT OF COVERAGE

    The Act also limits the amount the Guaranty Association is obligated to
cover: The Guaranty Association cannot pay more than what the insurance company
would owe under a policy or contract. Also, for any one insured life, the
Guaranty Association will pay a maximum of $ 300,000—no matter how many policies
and contracts there were with the same company, even if they provided different
types of coverages. Within this overall $ 300,000 limit, the Association will
not pay more than $ 300,000 in health insurance benefits, $ 300,000 in present
value of annuity benefits, or $ 300,000 in life insurance death benefits or net
cash surrender values—again, no matter how many policies and contracts there
were with the same company, and no matter how many different types of coverages.
There is a $ 1,000,000 limit with respect to any contract holder for unallocated
annuity benefits, irrespective of the number of contracts held by the contract
holder. These are limitations for which the Guaranty Association is obligated
before taking into account either its subrogation and assignment rights or the
extent to which those benefits could be provided out of the assets of the
impaired or insolvent insurer.

 



--------------------------------------------------------------------------------

 

Aetna Life Insurance Company

 

A

  

SUMMARY OF THE LIFE AND HEALTH INSURANCE PROTECTION

ASSOCIATION ACT AND NOTICE CONCERNING COVERAGE

     LIMITATIONS AND EXCLUSIONS     

 

INTRODUCTION

    

 

Residents of Colorado who purchase life insurance, annuities or health insurance
should know that the insurance companies licensed in this state to write these
types of insurance are members of the Life and Health Insurance Protection
Association. The purpose of this Association is to assure that policyholders
will be protected, within limits, in the unlikely event that a member insurer
becomes financially unable to meet its obligations. If this should happen, the
Association will assess its other member insurance companies for the money to
pay the claims of insured persons who live in Colorado and, in some cases, to
keep coverage in force. The valuable extra protection provided by these insurers
through the Association is limited, however. As noted in the box below, this
protection is not a substitute for consumers’ care in selecting companies that
are well-managed and financially stable.

    

 

IMPORTANT DISCLAIMER

    

 

The Life and Health Insurance Protection Association may not provide coverage
for this policy. If coverage is provided, it may be subject to substantial
limitations or exclusions, and require residency in Colorado. You should not
rely on coverage by the Life and Health Insurance Protection Association in
selecting an insurance company or in selecting an insurance policy.

    

 

Coverage is NOT provided for your policy or any portion of it that is not
guaranteed by the insurer or for which you have assumed the risk.

    

 

Insurance companies or their agents are required by law to give or send you this
notice. However, insurance companies and their agents are prohibited by law from
using the existence of the Association to induce you to purchase any kind of
insurance policy.

    

 

SUMMARY

    

 

The state law that provides for this safety-net coverage is called the Life and
Health Insurance Protection Association Act. Below is a brief summary of this
law’s coverages, exclusions and limits. This summary does not cover all
provisions of the law, nor does it in any way change anyone’s rights or
obligations under the act or the rights or obligations of the Association.

    

 

COVERAGE

    

 

Generally, individuals will be protected by the Life and Health Protection
Association if they live in this state and hold a life or health insurance
contract, or annuity, or if they hold certificates under a group life or health
insurance contract or annuity, issued by a member insurer. The beneficiaries,
payees, or assignees of insured persons are protected as well, even if they live
in another state. Certain parties to structured settlement annuity contracts may
be entitled to coverage benefits as well based on defined circumstances.

 



--------------------------------------------------------------------------------

   

 

EXCLUSIONS FROM COVERAGE

   

 

Persons holding such policies or contracts are not protected by this Association
if:

   

•       they are not residents of the State of Colorado, except under certain
very specific circumstances;

   

•       the insurer was not authorized or licensed to do business in Colorado at
the time the policy or contract was issued;

   

•       their policy was issued by a nonprofit hospital or health service
corporation, an HMO, a fraternal benefit society, a mandatory state pooling
plan, a mutual assessment company or similar plan in which the policyholder is
subject to future assessments, or by an insurance exchange.

   

 

The Association also does not provide coverage for:

   

•       any policy or portion of a policy which is not guaranteed by the insurer
or for which the individual has assumed the risk;

   

•       any policy of reinsurance (unless an assumption certificate was issued);

   

•       plans of employers, associations or similar entities to the extent they
are self-funded or uninsured (that is, not insured by an insurance company, even
if an insurance company administers them);

   

•       interest rates yields, crediting rate yields or other factors employed
in calculating returns, including but not limited to indexes or other external
references stated in the policy or contract, that exceed an average rate
specified in the Association Act;

   

•       dividends;

   

•       experience rating credits;

   

•       credits given in connection with the administration of a policy or
contract;

   

•       any unallocated annuity;

   

•       annuity contracts or group annuity certificates used by nonprofit
insurance companies to provide retirement benefits for nonprofit educational
institutions and their employees;

   

•       policies, contracts, certificates or subscriber agreements issued by a
prepaid dental care plan;

   

•       sickness and accident insurance when written by a property and casualty
insurer as part of an automobile insurance contract;

   

•       unallocated annuity contracts issued to an employee benefit plan
protected under the federal Pension Benefit Guaranty Corporation;

   

•       policies or contracts issued by an insurer which was insolvent or unable
to fulfill its contractual obligations as of July 1, 1991, except for annuity
contracts issued by a member insurer which was placed into liquidation between
July 1, 1991 and August 31, 1991;

   

•       policies or contracts covering persons who are not citizens of the
United States;

   

•       any kind of insurance or annuity, the benefits of which are exclusively
payable or determined by a separate account required by the terms of such
insurance policy or annuity maintained by the insurer or by a separate entity.

 



--------------------------------------------------------------------------------

   

LIMITS ON AMOUNT OF COVERAGE

   

 

The act also limits the amount the Association is obligated to pay out. The
Association cannot pay more than what the insurance company would owe under a
policy or contract. Also, for any one insured life, no matter how many policies
or contracts were issued by the same company, even if such contracts provided
different types of coverages, the Association will pay a maximum of:

   

•       $ 300,000 in net life insurance death benefits and no more than $
100,000 in net cash surrender and net cash withdrawal values for life insurance;

   

•       for health insurance benefits - $ 100,000 for coverages not defined as
disability, basic hospital, medical and surgical, or major medical insurance,
including any net cash surrender and net cash withdrawal values: $ 300,000 for
disability insurance; or $ 500,000 for basic hospital, medical and surgical, or
major medical insurance;

   

•       $ 100,000 in the present value of annuity benefits, including net cash
surrender and net cash withdrawal values; or

   

•       with respect to each payee of a structured settlement annuity, $ 100,000
in present value annuity benefits in the aggregate, including net cash surrender
and net cash withdrawal values.

   

 

The Association shall not be liable to expend more than $ 300,000 in the
aggregate, with respect to any one life except that with respect to benefits for
basic hospital, medical and surgical and major medical insurance, the aggregate
liability of the association shall not exceed $ 500,000 with respect to any one
individual.

   

 

This Information is Provided By:

 

    Life and Health Insurance Protection Association    Colorado Division of
Insurance     P.O. Box 480025    1560 Broadway, Suite 850     Denver, CO
80248-0025    Denver, CO 80202     (303) 292-5022    (303) 894-7499

 



--------------------------------------------------------------------------------

A

   Aetna Life Insurance Company

 

Policyholder Notice:

  

 

To:  

  

 

Policyholders with Group Policies Issued in the State of Indiana and
Policyholders with an Indiana Business Location

    

Subject:

   Complaint Notice     

 

The Indiana legislature has passed Senate Bill 211 which provides that persons
who believe they have been adversely affected by an unfair claim settlement
practice may file a complaint with the Department of Insurance. Senate Bill 211
further requires that insurers must provide a one time written notice of the
remedy to each current Indiana policyholder or non-Indiana policyholder with
employees in Indiana.

    

 

Insurance Department Bulletin No. 63 provides a suggested format for the written
notice required by Senate Bill 211.

    

 

To comply with this legislation, we have prepared a Complaint Notice of which a
copy is attached. We recommend that you inform Indiana insureds of this notice
in some manner either by posting the notice on a bulletin board or reproducing a
supply for distribution to insureds.

    

 

If you have any questions regarding this or the attached notice, please contact
the Employee Benefits Representative who services your account or our local
Employee Benefits Office.

     LOGO [g71896image09.jpg]      Kathleen A. Krajewski      Plan Installation
Process

 



--------------------------------------------------------------------------------

A    Aetna Life Insurance Company Notice to Policyholders and Certificate
Holders    We are here to serve you,      As our customer, your satisfaction is
very important to us. Should you have a valid claim, we fully expect to provide
a fair settlement in a timely fashion.      If you are not satisfied,      You
are encouraged to first try to resolve any claim settlement matter with Aetna.
Should you feel you are not being treated fairly, we want you to know you may
contact the Indiana Department of Insurance with your complaint and seek
assistance from the governmental agency that regulates insurance.      To
contact the Department, write or call:     

Public Information/Market Conduct

Indiana Department of Insurance

311 West Washington Street, Suite 300

Indianapolis, IN 46204-2787

     Consumer Hotline: 1-800-622-4461      In the Indianapolis Area:
1-317-232-2395

 



--------------------------------------------------------------------------------

 

Aetna Life Insurance Company

 

A   

SUMMARY OF MISSISSIPPI LIFE AND HEALTH

INSURANCE GUARANTY ASSOCIATION ACT

AND NOTICE CONCERNING COVERAGE

    

LIMITATIONS AND EXCLUSIONS

 

Residents of this state who purchase life insurance, health insurance, or
annuities should know that the insurance companies licensed in this state to
write these types of insurance are members of the Mississippi Life and Health
Insurance Guaranty Association (the “Guaranty Association”). The purpose of the
Guaranty Association is to assure that policy and contract owners will be
protected, within limits, in the unlikely event that a member insurer becomes
financially unable to meet its obligations. If this should happen, the Guaranty
Association will assess its other member insurance companies for the money to
pay the claims of policy owners who live in this state and, in some cases, to
keep coverage in force. The valuable extra protection provided by the member
insurers through the Guaranty Association is not unlimited, however. And, as
noted in the box below, this protection is not a substitute for consumers’ care
in selecting insurance companies that are well-managed and financially stable.

     DISCLAIMER      The Mississippi Life and Health Insurance Guaranty
Association (the “Guaranty Association”) may not provide coverage for this
policy. If coverage is provided, it will be subject to substantial limitations
and exclusions, and require continued residency in this state. You should not
rely on coverage by the Guaranty Association when selecting an insurer.     
Coverage is NOT provided for your policy or contract or any portion of it that
is not guaranteed by the insurer or for which you have assumed the risk, such as
non-guaranteed amounts held in a separate account under a variable life or
variable annuity contract.      Insurance companies or their agents are required
by law to provide you with this notice. However, insurance companies and their
agents are prohibited by law from using the existence of the Guaranty
Association for the purpose of sales, solicitation, or inducement to purchase
any form of insurance. You may contact either the Guaranty Association or the
Mississippi Insurance Department at the following addresses if you should have
any questions regarding this notice.     

The Mississippi Life and Health Insurance Guaranty Association

300 North Mart Plaza, Suite 2

Jackson, Mississippi 39206

    

Mississippi Insurance Department

1804 Walter Sillers Building

Jackson, Mississippi 39205

     The state law that provides for this safety-net coverage is called the
Mississippi Life and Health Insurance Guaranty Association Act (the “Act”).
Below is a brief summary of the Act’s coverages, exclusions and limits. This
summary does not cover all provisions of the Act; nor does it in any way change
anyone’s rights or obligations under the Act or the rights or obligations of the
Guaranty Association.

 



--------------------------------------------------------------------------------

    COVERAGE     Generally, individuals will be protected by the Guaranty
Association if they live in this state and hold a life, or health insurance
contract or policy, or an annuity contract or policy, or if they are insured
under a group insurance contract, issued by a member insurer. The beneficiaries,
payees or assignees of policy or contract owners are protected as well, even if
they live in another state.    

EXCLUSIONS FROM COVERAGE

    However, persons owning such policies are NOT protected by the Guaranty
Association if:    

 

•       they are eligible for protection under the laws of another state (this
may occur when the insolvent insurer was incorporated in another state whose
guaranty association protects insureds who live outside that state);

   

 

•       the insurer was not authorized to do business in this state;

   

 

•       their policy or contract was issued by a hospital or medical service
organization whether profit or nonprofit, a health maintenance organization
(HMO), a fraternal benefit society, a mandatory state pooling plan, a mutual
assessment company or other person that operates on an assessment basis, an
insurance exchange, or any similar entity.

   

The Guaranty Association also does NOT provide coverage for:

   

 

•       Any policy or contract or portion thereof which is not guaranteed by the
insurer or for which the owner has assumed the risk, such as non-guaranteed
amounts held in a separate account under a variable life or variable annuity
contract;

 

   

•       Any policy or contract of reinsurance, unless an assumption certificates
were issued pursuant to the reinsurance policy or contract;

 

   

•       Interest rate yields that exceed an average rate;

 

   

•       Dividends and voting rights and experience rating credits or payment of
any fees or allowances to any person in connection with this service to or
administration of the policy or contract;

 

   

•       Credits given in connection with the administration of a policy by a
group contract holder;

 

   

•       Employers’ plans to the extent they are self-funded or uninsured (that
is, not insured by an insurance company, even if an insurance company
administers them);

 

   

•       Unallocated annuity contracts issued to or in connection with benefit
plans protected under federal Pension Benefit Guaranty Corporation (“PBGC”)
regardless of whether the PBGC has yet become liable to make any payments with
respect to the benefit plan;

 

   

•       Portions of any unallocated annuity contract not issued to or in
connection with a specific employee, union or association of natural persons
benefit plan, or a government lottery;

 

   

•       Portions of a policy or contract to the extent assessments required by
law for the Guaranty Association with respect to the policy or contract are
preempted by State or Federal law;

 

   

•       Obligations that do not arise under the express written terms of the
policy or contract, including claims based on marketing materials, side letters,
riders or other documents that were issued by the insurer without meeting
applicable policy form filing or approval requirements, or claims for policy
misrepresentations, or extra-contractual or penalty or consequential or
incidental damages claims;

 

   

•       Contractual agreements establishing the member insurer’s obligations to
provide book value accounting guarantees for defined contribution benefit plan
participants (by reference to a portfolio of assets owned by a nonaffiliate
benefit plan or its trustees).

 



--------------------------------------------------------------------------------

    LIMITS ON AMOUNT OF COVERAGE     The Act also limits the amount the Guaranty
Association is obligated to cover. The Guaranty Association cannot pay more than
what the insurance company would owe under a policy or contract. Also, with
respect to any one life, regardless of the number of policies or contracts, the
maximum obligation of the Guaranty Association is $ 300,000 in benefits except
with respect to benefits for basic hospital, medical and surgical insurance and
major medical insurance in which case the aggregate liability of the Guaranty
Association is $ 500,000. Within these overall limits, the Guaranty Association
will not pay more than $ 300,000 in life insurance death benefits, $ 100,000 in
net cash surrender and net cash withdrawal values, $ 300,000 for disability
insurance benefits, $ 500,000 for basic hospital, medical and surgical insurance
or major medical insurance benefits, $ 100,000 in present value of annuity
benefits, including net cash surrender and net cash withdrawal values – again,
no matter how many policies and contracts there were with the same company, and
no matter how many different types of coverages. There is a $ 5,000,000 limit
with respect to any contract owner for unallocated annuity benefits,
irrespective of the number of contracts with respect to the contract owner or
plan sponsor. These are limitations for which the Guaranty Association is
obligated before taking into account either its subrogation and assignment
rights or to the extent to which those benefits could be provided out of the
assets of the impaired or insolvent insurer.

 



--------------------------------------------------------------------------------

A    Aetna Life Insurance Company     

Important Information Regarding Your Insurance

     To:             Policyholders with Group Policies Issued in the State of
Virginia      Subject:     Insurance Contact Notice      In the event you need
to contact someone about this insurance for any reason please contact your
agent. If no agent was involved in the sale of this insurance, or if you have
additional questions you may contact the insurance company issuing this
insurance at the following address and telephone number:     

Aetna Life Insurance Company

151 Farmington

Avenue Hartford, CT 06156

1-800-872-3862

     If you have been unable to contact or obtain satisfaction from the company
or the agent, you may contact the Virginia State Corporation Commission’s Bureau
of Insurance at the following address and telephone number:     

Virginia Bureau of Insurance

P.O. Box 1157

Richmond, Virginia 23218

Consumer Service Hotline (Toll Free and Nationwide):

877-310-6560

     Written correspondence is preferable so that a record of your inquiry is
maintained. When contacting your agent, company or the Bureau of Insurance, have
your policy number available.

 



--------------------------------------------------------------------------------

     Policyholder No. 881992 A    Group Life and Accident and Health Insurance
Policy      a contract between      Aetna Life Insurance Company      (A Stock
Company herein called Aetna)      and      GlobalSantaFe      (Policyholder)  
   Policy Number:     GP-881992                 To take effect:     January 1,
2004      Date of issue:         January 12, 2004       Policy delivered
in:         Texas      This policy will be construed in line with the law of the
jurisdiction in which it is delivered. Based on timely premium payments by the
Policyholder, Aetna agrees with the Policyholder to pay benefits in line with
the policy terms. The duties and the rights of all persons will be based solely
on policy terms. This policy is non-participating.      Signed at Aetna’s Home
Office in Hartford, Connecticut on the date of issue.      LOGO
[g71896image10.jpg]     

President

    

Registrar

     This is not a policy of workers’ compensation insurance. The Policyholder
does not become a subscriber to the workers’ compensation system by purchasing
this policy, and if the Policyholder is a non-subscriber, the Policyholder loses
those benefits which would otherwise accrue under the workers’ compensation
laws. The Policyholder must comply with the workers’ compensation law as it
pertains to non-subscribers and the required notifications that must be filed
and posted.      <

 

     GR-29
ED. 8-
87   

Aetna Life Insurance Company

151 Farmington Avenue

Hartford, Connecticut 06156

860-273-0123

  

Face
Page

F207079

TX

 



--------------------------------------------------------------------------------

    Index     Policy Contents     Part I    

Eligible Classes

   

Changes

   

Special Provisions

    Part II     Policyholder and Insurance Company Matters

 

   

GR-29

0040

ED. 7-73

  Page 9000   F205236

 



--------------------------------------------------------------------------------

    Policy Contents     This policy consists of:    

The Face Page, Index, this Policy Contents page, and all the provisions of Parts
I and II; and

   

The provisions found in the Certificate(s) listed in this section.

    The words “you” or “your” in any Certificate included in this policy, will
refer to a covered Employee.    

The Certificate(s) included in this policy are as follows:

   

A “Certificate” consists of a Certificate Base document (“Cert. Base”) and any
Summary of Coverage (“SOC”) or Certificate Rider (“Rider”) which may be issued
to support or amend the Cert. Base.

   

Identification

--------------------------------------------------------------------------------

  

Issue Date

--------------------------------------------------------------------------------

  

Effective Date

--------------------------------------------------------------------------------

   

Cert Base 1

   January 12, 2004    January 1, 2004 (Active employees)    

SOC 1A

   January 12, 2004    January 1, 2004 (Active)    

SOC 1B

   January 12, 2004    January 1, 2004 (Executives)    

SOC 1C

   January 12, 2004    January 1, 2004 (Non-US employees)    

Cert Base 2

   January 12, 2004    January 1, 2004 (Legacy GM & SF))    

SOC 2A

   January 12, 2004    January 1, 2004    

Cert Base 3

   January 12, 2004    January 1, 2004 (Legacy SF on LTD)    

SOC 3A

   January 12, 2004    January 1, 2004    

Cert Base 4

   January 12, 2004    January 1, 2004 (Closed group)    

SOC 4A

   January 12, 2004    January 1, 2004 (Closed groups)    

SOC 4B

   January 12, 2004    January 1, 2004 (Severanced Executives)

 

    

GR-29

1508

ED. 10-96

   Page 9010    F205478B

 



--------------------------------------------------------------------------------

    Part I     Eligible Classes     All classes of employees of a Member
Employer are eligible except those who are:    

Part-time;

   

Temporary;

   

Substitute; or

   

In a class for which a Certificate is not in this policy.

    An employee is eligible only for the coverages shown in the Certificate
which applies to his class.     If a Member Employer is a partnership or
proprietorship, each of its natural-person partners, or the proprietor, will be
deemed to be an employee. This applies only if the person is working on a mostly
full-time basis for the Employer.

 

    GR-29             0150             ED. 7-73   Page 9050   205823

 



--------------------------------------------------------------------------------

     Change In Amounts Employee Coverage    Earnings or Status Change
(Contributory)    If, at any time, the employee’s rate of earnings or status
changes so as to warrant an amount of contributory coverage other than that for
which the employee is then covered, the amount of his or her coverage will be
changed as follows:     

A reduction will be effective:

    

On the date the employee requests it under Life Insurance and Accidental Death
and Personal Loss Coverage.

    

On the date of the earnings or status change under all other coverages.

    

An increase will be effective on the date of the earnings or status change. For
any coverage other than Health Expense Coverage, the Active Work Rule must be
met. The employee may refuse an increase in Life Insurance or Accidental Death
and Personal Loss Coverage. This must be done within 31 days of the date it
would have taken effect. If refused, no other increase because of the earnings
or status change will be made until the date Aetna gives written consent.

     Schedule or Benefit Level Change      If, at any time, any schedule or the
level of any benefit is changed so as to warrant an amount of contributory
coverage other than that for which the employee is then covered, the amount of
coverage will be changed to the new amount. For any coverage other than Health
Expense Coverage, an increase will be subject to the Active Work Rule.      The
employee may refuse an increase in Life Insurance and Accidental Death and
Personal Loss Coverage. This must be done within 31 days of the date it would
have taken effect. If the employee later elects the increase, it will be made on
the date Aetna gives written consent.

 

    GR-29             0190             ED. 7-73   Page 9060   F207815

 



--------------------------------------------------------------------------------

     Change In Amounts (Continued) Employee Coverage (Contributory) (Continued)
   All Changes    A retroactive change in an employee’s rate of earnings or
status will not result in a retroactive change in coverage. Any change in
coverage will be effective on the date the change in earnings or status is made.
     This section will not apply to any reductions due to reaching a stated age
or due to retirement. Employee Coverage (Non-Contributory)    Earnings, Status,
Schedule, or Benefit Level Change    If, for any reason and at any time, the
employee’s rate of earnings, or the employee’s status, or any schedule, or the
level of any benefit is changed so as to warrant an amount of non-contributory
coverage other than that for which the employee is then covered, the amount of
his or her coverage will be changed to the new amount. For any coverage other
than Health Expense Coverage, an increase will be subject to the Active Work
Rule.      A retroactive change in an employee’s rate of earnings or status will
not result in a retroactive change in coverage. Any change in coverage will be
effective on the date the change in earnings or status is made.      This
section will not apply to any reductions due to reaching a stated age or due to
retirement.

 

    GR-29               0190               ED. 7-73    Page 9062    F205328B

 



--------------------------------------------------------------------------------

    Change In Amounts (Continued) Dependent Coverage   Status, Schedule, or
Benefit Level Change   If, for any reason and at any time, a dependent’s status,
any schedule, or the level of any benefit for a dependent is changed so as to
warrant an amount of coverage for a dependent other than that then in force, the
amount of a dependent’s coverage will be changed to the new amount.

 

    GR-29               0190               ED. 7-96    Page 9065    F207726

 



--------------------------------------------------------------------------------

     Other Changes Employee Coverage    Change in Eligibility Date    An
increase in any required period of service will apply only to an employee who
enters service on or after the effective date of the increase. A decrease in any
required period of service will permit an employee to become eligible on the
effective date of the decrease if he or she then has worked the new period of
service. Otherwise he or she is eligible on the date he or she completes it.  
   Change in Age Reduction Rule      If an Age Reduction Rule is changed and an
employee is eligible for an increase in coverage due to such change, such
increase shall be effective only if Aetna gives its written consent. Employee
And Dependent Coverage    Addition or Deletion of a Benefit    Except as set
forth in the next paragraph, if any benefit becomes applicable to an employee or
a dependent who is already covered under the policy, that person will be
eligible for that benefit right away. Coverage will be effective in line with
the Effective Date provisions. For any coverage other than Health Expense
Coverage, this includes the Active Work Rule.      If any benefit no longer
applies to an employee or a dependent, coverage for that benefit will stop right
away for that person.

 

    GR-29               0190               ED. 7-73    Page 9070    F205241D

 



--------------------------------------------------------------------------------

     Special Provisions Active Work Rule    This Active Work Rule does not apply
to any Health Expense Coverage.       If the employee is ill or injured and away
from work on the date any of his or her Employee Coverage (or any increase in
such coverage) would become effective, the effective date of coverage (or
increase) will be held up until the date he or she goes back to work for one
full day.

 

    GR-29               0170               ED. 8-96    Page 9072    205573

 



--------------------------------------------------------------------------------

     Special Provisions (Continued) Effect of Prior Coverage - Transferred
Business    If the coverage of any family member under one or more benefit
sections replaces any prior coverage in effect for the member, the rules below
will apply.      “Prior Coverage” is any plan of group life insurance or group
accident and health benefits coverage carried or sponsored by a Member Employer
or its predecessor. It was provided by any carrier other than Aetna (i.e.,
transferred business). It has been replaced as a whole or in part, as to the
class of employees of which the employee is a member, by coverage under one or
more benefit sections of this policy. Any such plan shall be “prior coverage”
whether provided by group insurance or by any other arrangement of group
coverage.      As to Life Insurance      If an employee or his or her
beneficiary becomes entitled to claim under the prior life insurance coverage,
his or her Life Insurance under this policy will be canceled. This will take
place as of the date it took effect. Any premiums paid for his or her Life
Insurance under this policy will be refunded to the Policyholder.      The
Active Work Rule will not apply on the day after the date the employee’s prior
life insurance coverage terminates. The amount of his or her life insurance will
be the amount in effect under the prior coverage on the day before he or she
becomes insured for Life Insurance under this policy.      Any Age Reduction
Rule or Retirement Rule will apply to the employee if:     

the Rules do not provide a greater amount of Life Insurance than his or her
amount under the prior coverage; or

    

his or her life insurance had not been reduced under the prior coverage due to
age or retirement.

     If the employee does not return to active work within 12 months from the
date Life Insurance goes into effect, Life Insurance will cease at the end of
such 12 month period. This will happen unless such employee is eligible as a
permanently and totally disabled employee under the terms of Special Provisions
for Permanently and Totally Disabled Employees.

 

    GR-29               2079               ED. 4-78    Page 9074    F205528C

 



--------------------------------------------------------------------------------

     Special Provisions (Continued) Effect of .Prior Coverage - Transferred
Business (Continued)    As to Accident and Health Benefits    A “like benefit”
of the prior coverage means:   

 

As to any Accidental Death and Personal Loss Coverage: Any benefit payable under
any prior group accident plan for accidental loss of life, limb, or sight.

    

As to any Temporary Disability Benefit Coverage: Any benefit payable under any
prior group temporary disability plan for loss of time from work.

    

As to any other benefit section: Any benefit payable under any prior group
medical, dental, or other health plan for medical or dental treatment.

     Any applicable Active Work Rule will be waived on the day right after the
date the employee’s coverage under the prior coverage terminated.      Any
Employee Coverage or Dependent Coverage which becomes effective under the terms
of this section will not be in effect and benefits will not be available as to a
disease or injury for which benefits:     

are available; or

    

would be available in the absence of coverage under this policy;

     under any extension of benefits provision of the prior coverage until the
end of the period for which such benefits:     

are available; or

    

would be available in the absence of any coverage under this policy;

     under such extension of benefits.

 

    GR-29               2080               ED. 7-96    Page 9075    F207798

 



--------------------------------------------------------------------------------

     Special Provisions (Continued) Effect of Prior Coverage - Transferred
Business (Continued)    As to each family member to whom the 2 prior paragraphs
apply:   

 

An employee shall not be covered for any Accidental Death and Personal Loss
Coverage or any Temporary Disability Benefit Coverage unless he or she was
covered for a like benefit under the prior coverage on the day before the date
the terms of the second preceding paragraph took effect for him or her. If he or
she is covered, the amount of Principal Sum and the Weekly Benefit shall be the
amount in force for him or her under the like benefit on that date. The Maximum
Period of Payment will be the period in effect for him or her under the like
benefit on that date.

    

As to any Major Medical, Comprehensive Medical, or Comprehensive Dental Expense
Benefits: If part or all of a covered family member’s Deductible, under any
section of his or her prior coverage that provides one or more of these
benefits, has been applied against covered expenses incurred by him or her
during the 90 day period right before the date his or her coverage goes into
effect, his or her Deductible under any Major Medical, Comprehensive Medical, or
Comprehensive Dental Expense Benefits for the calendar year in which he or she
becomes covered will be reduced by the amount so applied.

 

    GR-29              

0990

             

ED. 7-73

   Page 9076    F207787

 



--------------------------------------------------------------------------------

     Special Provisions (Continued) Effect of Prior Coverage - Transferred
Business (Continued)    No benefits will be payable under this policy with
respect to any expenses which are covered in whole or in part under any
extension of benefits under the prior coverage because of total disability.     
The Policyholder will be liable for the premium required by Aetna for the terms
of this provision to apply to the covered family member.      Coverage under
this provision will continue only for the period of time agreed to by Aetna and
the Policyholder.      This provision will terminate as to an employee if:     

his or her coverage terminates; or

    

he or she meets any applicable Active Work Rule.

     If he or she stays insured or again becomes eligible, this policy will
apply to him or her as though this provision were not included.

 

    GR-29              

0990

             

ED. 7-73

   Page 9077    F205541C

 



--------------------------------------------------------------------------------

     Part II      Policyholder and Insurance Company Matters Declarations   

The first “policy month” starts on January 1, 2004

Each subsequent policy month starts on the first of a calendar month

     The first “policy year” starts on January 1, 2004 and ends on December 31,
2004      Each subsequent policy year starts on a January 1      It ends on a
December 31      The most that an employee may pay for his contributory Employee
Life Insurance Coverage, if any, is $4.26 monthly per $ 1,000 of his Employee
Coverage Member Employers    Member Employers are those employers which are
included under this policy by written agreement between the Policyholder and
Aetna.      An employer may be a Member Employer if not against the law of the
jurisdiction in which this policy is delivered.      The Policyholder may act
for all Member Employers in all policy matters. Each such act, or agreement made
between Aetna and the Policyholder, or notice given by one to the other will be
binding on all the Employers. Data Required    The Policyholder and each Member
Employer must give Aetna all data required as to policy matters. All data which
may have a bearing on insurance or premiums will be open for Aetna to inspect
while this policy is in force. Also, they must be open until the final rights
and duties under this policy have been resolved.

 

    GR-29               1150, 1150-1               ED. 1-02    Page 9080   
205242

 



--------------------------------------------------------------------------------

     Policyholder and Insurance Company Matters (Continued) Clerical Error    A
clerical error in keeping records; or a delay in making an entry; will not alone
decide if insurance is valid. An equitable adjustment in premiums will be made
when the error or delay is found. If the clerical error affects:     

the existence; or

    

amount;

     of insurance, the facts as determined by Aetna will be used to decide if
insurance is in force and its amount. Misstatements    If any fact as to a
person to whom the insurance relates is found to have been misstated, a fair
change in premiums will be made. If the misstatement affects the existence or
amount of insurance, the true facts will be used to decide if insurance is in
force and its amount.

 

    GR-29               1150, 1150-1               ED. 1-02    Page 9080.1   
205242

 



--------------------------------------------------------------------------------

     Policyholder and Insurance Company Matters (Continued) Duties of the
Policyholder    The Policyholder and each Member Employer must give Aetna such
information as Aetna may reasonably require to administer this policy and must
agree to:     

Maintain a reasonably complete record of such information in electronic or hard
copy format, including but not limited to:

    

evidence of eligibility;

    

changes to such elections; and

    

terminations;

    

for at least seven years or until the final rights and duties under this policy
have been resolved; and to make such information available to Aetna upon
request.

    

Obtain from:

    

the Policyholder; and

    

each Member Employer:

    

a “Disclosure of Healthcare Information” authorization in the form currently
being used by Aetna in the enrollment process; or such other form as Aetna may
reasonably approve.

     The information shall be provided when requested:     

on Aetna forms; or

    

such other forms as Aetna may approve.

     All data which may have a bearing on insurance or premiums will be open for
Aetna to inspect while this policy is in force.      The Policyholder must
notify employees of the termination of the policy in compliance with all
applicable laws. However, Aetna reserves the right to notify employees of
termination of the policy for any reason, including non-payment of premium. The
Policyholder shall provide written notice to employees of their rights upon
termination of coverage.      The Plan Administrator must:     

notify all eligible employees of their right to continue coverage under COBRA
and any applicable state law; and

    

provide notification to each employee within 14 days after termination of
coverage, of their conversion right, including:

    

a description of plans available;

    

premium rates;

    

and application forms.

 

   

GR-29

             

11496

        209243    

ED. 1-02

   Page 9085    TX

 



--------------------------------------------------------------------------------

    Policyholder and Insurance Company Matters (Continued) Non-Discrimination  
In the management of this policy, the Policyholder and the Member Employers:    

will make no attempt, whether through differential contributions or otherwise,
to encourage or discourage enrollment in the coverages provided by the policy
based on health status or risk.

   

will act so as not to discriminate unfairly between persons in like situations
at the time of the action.

    Aetna can rely on such action. It will not have to probe into the details.
Certificates   Aetna will provide the Policyholder with either a supply of paper
copies or electronic certificates. The Policyholder shall distribute or
otherwise make the certificates available to each insured employee. The
insurance in force will be set forth. Statements as to whom benefits are payable
will appear. Any applicable Conversion Privilege will also be described. Policy
Changes   This policy may be amended by Aetna:    

with 30 days written notice to the Policyholder; or

   

by written agreement between Aetna and the Policyholder.

    The consent of any employee or other person is not needed. All agreements
made by Aetna are signed by one of its executive officers. No other person can
change or waive any of the policy terms or make any agreement binding Aetna. The
Policyholder will not have to give written agreement of a change in the policy
if:    

•       The Policyholder has asked for the change and Aetna has agreed to it.

   

•       The change is needed to correct an error in the policy, including any
certificate issued to anyone.

   

•       The change is needed so that the policy will conform to any law,
regulation or ruling of:

   

a jurisdiction that affects a person covered under this policy; or

   

the federal government.

   

•       The change has been initiated by Aetna and is not resulting in either:

   

a reduction or elimination in benefits or coverage; or

   

an increase in premium.

 

    GR-29               1160-1, 1160-2, 1160-3               ED. 1-02    Page
9090    205243

 



--------------------------------------------------------------------------------

     Policyholder and Insurance Company Matters (Continued) Policy Changes
(Continued)    The Policyholder will have to give written agreement of a change
in the policy:     

that reduces or eliminates benefits or coverage; or

    

that increases benefits or coverage with a concurrent increase in premium during
the policy term, except if the increased benefits or coverage is required by
law.

     Payment of the applicable premium after notice of the proposed changes will
be deemed to constitute the Policyholder’s written agreement of those changes on
behalf of all persons covered under this policy.      This policy shall be
deemed to be automatically amended to conform with the provisions of applicable
laws and regulations. This policy may also be amended by Aetna:     

with 30 days written notice to the Policyholder; or

    

by written agreement between Aetna and the Policyholder.

     The consent of any employee or other person is not needed. All agreements
made by Aetna are signed by one of its executive officers. No other person can
change or waive any of the policy terms or make any agreement binding Aetna.

 

    GR-29               1160-1, 1160-2, 1160-3               ED. 1-02    Page
9090.1    205243

 



--------------------------------------------------------------------------------

     Policyholder and Insurance Company Matters (Continued) Contract    This
policy and application of the Policyholder are the entire contract. A copy of
the application is attached. All statements made by the Policyholder or an
employee shall be deemed representations and not warranties. No written
statement made by an employee shall be used by Aetna in a contest unless:     

a copy of the statement is; or

    

has been furnished to:

    

the employee; or

    

his beneficiary; or

    

the person making the claim.

     Aetna’s failure to implement or insist upon compliance with any provision
of this policy at any given time or times, shall not constitute a waiver of
Aetna’s right to implement; or insist upon compliance with that provision at any
other time or times. This includes, but is not limited to, the payment of
premiums. This applies whether or not the circumstances are the same. Life
Insurance - Incontestability    The validity of this policy shall not be
contested, except for non-payment of premiums, after it has been in force for 2
years. No statement made by an employee about his insurability shall be used by
Aetna in contesting the validity of the insurance as to which such statement was
made if the insurance has been in force prior to the contest for 2 years during
the employee’s lifetime nor unless such statement is contained in a written form
signed by him. Accident and Health Coverage Statements    Except as to a
fraudulent misstatement or issues concerning premiums due:     

No statement made by the Policyholder or an employee shall be the basis for:

    

voiding coverage; or

    

denying coverage; or

    

be used in defense of a claim;

    

unless it is in writing.

    

No statement made by the Policyholder shall be used to void this policy after it
has been in force for 2 years.

    

No statement made by an eligible employee shall be used in defense to a claim
for loss incurred or starting after coverage as to which claim is made has been
in effect for 2 years.

 

    GR-29               9020-1, 9020-2               ED. 1-02    Page 9100   
207364

 



--------------------------------------------------------------------------------

    Policyholder and Insurance Company Matters (Continued) Premium Rates  
Employee Life Insurance Coverage     Table of Premium Rates

 

Age on Birthday

Nearest Beginning

of the Policy Year

--------------------------------------------------------------------------------

   Monthly Premium Per
$ 1,000 of
Insurance


--------------------------------------------------------------------------------

     Male


--------------------------------------------------------------------------------

   Female


--------------------------------------------------------------------------------

15-19

   $ .31    $ .10

20-24

     .24      .07

25-29

     .19      .08

30-34

     .22      .12

35-39

     .30      .15

40-44

     .48      .22

45-49

     .80      .38

50-54

     1.38      .61

55-59

     2.37      .92

60-64

     2.44      1.00

65-69

     4.21      1.76

70-74

     6.81      3.19

75-79

     10.00      5.28

80-84

     15.07      9.04

85-89

     21.60      15.08

90-94

     31.03      23.43

95-99

     56.99      47.87

 

    For annual, semi-annual, or quarterly premiums multiply the above premium by
11.83, 5.96 or 2.99 respectively.     GR-29               1170               ED.
7-73    Page 9110    205245

 



--------------------------------------------------------------------------------

    Policyholder and Insurance Company Matters (Continued) Premium Rates
(Continued)   Employee Life Insurance Coverage (Continued)     In place of
determining the premium rates from the Table of Premium Rates and by agreement
with the Policyholder, the premium rates are determined:    

on the basis of an examination of the experience of the risk assumed; and

   

on reasonable assumptions as to:

   

interest;

   

mortality; and

   

expense.

    The premium rate for employees other than Executives for Basic Life
Insurance Coverage is $ 0.20 per $1,000 of Basic Life Insurance.     The premium
rate for Executives for Basic Executive Life Insurance Coverage is $ 0.28 per
$1,000 of Basic Life Insurance.     The premium rate for Retiree Life Insurance
Coverage is $ 2.75 per $1,000 of Life Insurance.     Premium Per $ 1,000 of
Employee Supplemental Term Life Insurance:

 

Age

--------------------------------------------------------------------------------

   Smoker


--------------------------------------------------------------------------------

   Non-Smoker


--------------------------------------------------------------------------------

Under age 30

   $ .12    $ .06

Age 30-34

     .13      .07

Age 35-39

     .19      .10

Age 40-44

     .32      .16

Age 45-49

     .50      .23

Age 50-54

     .77      .35

Age 55-59

     1.26      .64

Age 60-64

     1.89      1.06

Age 65 or older

     4.26      2.50

 

   

GR-29

             

1170-2

             

ED. 7-73

   Page 9120    206636

 



--------------------------------------------------------------------------------

    Policyholder and Insurance Company Matters (Continued) Premium Rates
(Continued)  

Employee Life Insurance Coverage (Continued)

 

Premium Per $1,000 of Dependent Term Life Insurance:

 

Dependent Term Life - Spouse

             

Age

--------------------------------------------------------------------------------

   Smoker


--------------------------------------------------------------------------------

   Non-Smoker


--------------------------------------------------------------------------------

Under age 30

   $ .12    $ .06

Age 30-34

     .13      .07

Age 35-39

     .19      .10

Age 40-44

     .32      .16

Age 45-49

     .50      .23

Age 50-54

     .77      .35

Age 55-59

     1.26      .64

Age 60-64

     1.89      1.06

Age 65 or older

     4.26      2.50

Dependent Term Life - Child

             

Child Term Life

   $ .15       

 

    The rate is subject to change as provided in this Part II. The premium rate
is for a period of one month.     GR-29             1170-2             ED. 7-73
  Page 9120.1   206636

 



--------------------------------------------------------------------------------

    Policyholder and Insurance Company Matters (Continued) Premium Rates
(Continued)  

Employee Life Insurance Coverage (Continued)

 

The premium rate may be figured again as of any premium due date only:

   

By reason of a change in factors bearing on the risk assumed. Aetna must request
this.

   

Once during any continuous 12 month period. The Policyholder must request this
and give 60 days notice to Aetna.

    The latest premium rate will be used to figure premiums until a new one is
determined. Each premium due during the policy year will be figured by
multiplying the amount of insurance in force at the start of the premium-paying
period by the premium rate.     Dependent Life Insurance Coverage     Aetna will
figure premium rates based on an examination of the experience of the risk
assumed and on reasonable assumptions as to interest, mortality, and expense.

 

    GR-29             1180             ED. 10-96   Page 9140   F206638A

 



--------------------------------------------------------------------------------

    Policyholder and Insurance Company Matters (Continued)

Premium Rates

(Continued)

  Other Accident and Health Benefits     The premium rates for accident and
health coverage are as follows. The premium rates are for a period of one month.
    The current premium rates for all of the Accident and Health Coverages
provided under this policy are on record with both Aetna and the Policyholder.

 

Basic Accidental Death and Personal Loss Benefits -
premium per $ 1,000 of Principal Sum:

   $ 0.05

Employee Supplemental Accidental Death and Personal Loss Benefits -
premium per $ 1,000 of Principal Sum:

   $ 0.04

Family Supplemental Accidental Death and Personal Loss Benefits -
premium per $ 1,000 of Principal Sum:

   $ 0.06

 

    GR-29             1190, 1190-1, 9013-2             ED. 1-02   Page 9150  
206528

 



--------------------------------------------------------------------------------

    Policyholder and Insurance Company Matters (Continued) Fees   In addition to
the premium, Aetna may charge:     A reinstatement fee if any or all coverage is
terminated and later reinstated under this policy.     A conversion fee applies
to each covered person electing conversion coverage. The conversion fee may be
charged monthly based upon the number of covered persons electing conversion
coverage during the previous month.

 

   

GR-29

             

11501

        209247    

ED. 1-02

   Page 9152    TX

 



--------------------------------------------------------------------------------

     Policyholder and Insurance Company Matters (Continued) Premiums Due -
Experience Rating    The premium due under this policy on any premium due date
will be the sum of the premium charges for the coverages then provided under
this policy.      If premiums are payable monthly, any insurance becoming
effective will be charged for from the first day of the policy month on or right
after the date the insurance takes effect. Premium charges for insurance which
ceases will cease as of the first day of the policy month on; or right after the
date the insurance terminates. If premiums are payable less often than monthly,
premium charges or credits for a fraction of a premium-paying period will be
made on a pro rata basis for the number of policy months between:     

the date premium charges start or cease; and

    

the end of the premium-paying period.

     If this policy is changed to provide more coverage to take effect on a date
other than the first day of a premium-paying period, a pro rata premium for the
coverage will be due and payable on that date. It will cover the period then
starting and ending right before the start of the next premium-paying period.  
   The premium charges will be figured at the premium rates shown before. Aetna
may change them due to:     

Experience; or

    

a change in factors bearing on the risk assumed.

     Each change shall be made by written notice to the Policyholder by Aetna.  
   No experience reduction or increase in premium rates shall become effective
less than 12 months after the effective date of the group policy unless there
is:     

a significant change in factors bearing a material impact on the risk assumed by
Aetna; or

    

changes in applicable state or federal:

    

law;

    

policy;

    

regulation; or

    

a judicial decision;

 

     GR-29                1195-1, 1195-2                ED. 1-02    Page 9160   
207893

 



--------------------------------------------------------------------------------

     Policyholder and Insurance Company Matters (Continued) Premiums Due -
Experience Rating (Continued)    having a material impact on the cost of
providing the coverages then provided under this group policy. As used here,
“group policy” shall be deemed to include any group policy previously issued by
Aetna that has been replaced in whole or in part by this policy.      The
Employee Life Insurance, Long Term and Managed Disability Coverage sections of
this policy set forth the way in which the premium rates for such coverages will
be figured. The premium charges for any other coverage under this policy may be
refigured, as of a premium due date, only:     

By reason of a change in factors bearing on the risk assumed. This must be
requested by Aetna.

    

Once during any continuous 12 month period. The Policyholder must request this.
60 days advance notice has to be given to Aetna.

     They will be refigured using:     

The ages of the employees;

    

The amounts of insurance in force;

    

The premium rates; and

    

Any other pertinent factors.

     All facts will be taken into account as of the date of the refiguring.

 

     GR-29                1195-1, 1195-2                ED. 1-02    Page 9160.1
   207893

 



--------------------------------------------------------------------------------

     Policyholder and Insurance Company Matters (Continued) Premiums Due -
Experience Rating (Continued)    At the end of a policy year, Aetna may declare
an experience credit. The amount of each credit Aetna declares will be returned
to the Policyholder. Upon request by the Policyholder, part or all of it will be
applied against the payment of premiums or in any other manner as may be agreed
to by the Policyholder and Aetna.      If the sum of employee contributions
which have been made for group insurance exceeds the sum of premiums which have
been paid for group insurance (after giving effect to any experience credits),
the excess will be applied by the Policyholder for the sole benefit of
employees. Aetna will not have to see to the use of such excess.      Instead of
figuring premiums as described above, premiums may be figured in any way
approved by Aetna that comes up with about the same amount of premiums.     
Aetna will not have to refund any premium for a period prior to:     

The first day of the policy year in which Aetna receives proof that the refund
should be made; or

    

The date 3 months before Aetna receives proof, if this produces a larger refund.

     This applies even if the premium was paid in error. Premium and Fees Due   
Payment of Premiums and Fees      The Policyholder will pay premiums and fees in
advance. They may be paid at Aetna’s Home Office or to its authorized agent.  
   A premium is due to be paid on the first day of each policy month.      The
Policyholder may change the number of premium payments as of a premium due date.
This needs Aetna’s written consent.      Aetna may accept a partial payment of
premium without waiving its right to collect the entire amount due.

 

     GR-29W                1198-1, 11500, 11502         209248      ED. 1-02   
Page 9170    TX

 



--------------------------------------------------------------------------------

     If the premiums and any fees are not paid by the Premium Due Date and
before the end of the Grace Period, this policy will automatically terminate
when the Grace Period ends. With respect to Life Insurance, Aetna will require
the Policyholder to pay interest on the total Life Insurance premium amount and
any fees overdue after the Premium Due Date including the Life Insurance
premiums due for the Grace Period. The interest rate will be 1 1/2% per month
for each:

 

     Policyholder and Insurance Company Matters (Continued) Premium and Fees Due
(Continued)    Payment of Premiums and Fees (Continued)     

month; or

    

partial month;

     the balance remains unpaid. Aetna may recover from the Policyholder:     

costs of collecting any unpaid premiums or fees; including reasonable attorney’s
fees; and

    

costs of suit.

Retroactive Adjustments    Aetna may, at its discretion, make retroactive
adjustments to the Policyholder’s billings for the termination of employees not
posted to previous billings. Retroactive additions will be made at Aetna’s
discretion based upon eligibility guidelines stated in the certificate, and are
subject to the payment of all applicable premiums. Grace Period    A grace
period of 31 days after the due date will be allowed the Policyholder for the
payment of each premium for non-contributory coverage. A grace period of 60 days
after the due date will be allowed the Policyholder for the payment of each
premium for contributory coverage. If premiums are not paid by the end of the
grace period, the policy will automatically terminate at the end of the grace
period.

 

     GR-29W                1198-1, 11500, 11502         209248      ED. 1-02   
Page 9170.1    TX

 



--------------------------------------------------------------------------------

     Policyholder and Insurance Company Matters (Continued) Life Insurance
Portability    Anything in this section to the contrary notwithstanding:
Termination of this policy by the Policyholder or Aetna will not terminate Life
Insurance then in force for any person under the terms of the Life Insurance
Portability section. This policy will be deemed to remain in force solely for
the purpose of continuing such Life Insurance, but without further obligation of
the Policyholder hereunder. Any Life Insurance continued by the terms of this
paragraph will remain in force until terminated under the terms of the Life
Insurance Portability section. No other person may elect coverage under the Life
Insurance Portability section on or after the date of termination by the
Policyholder or Aetna, except a person who elects it in accordance with the
terms of said section.

 

     GR-29                11009                ED. 11-94    Page 9182    F207563

 



--------------------------------------------------------------------------------

     Policyholder and Insurance Company Matters (Continued) ERISA Matters   
Under Section 503 of Title 1 of the Employee Retirement Income Security Act of
1974, as amended (ERISA), Aetna is a fiduciary. It has complete authority to
review all denied claims for benefits under this policy. In exercising such
fiduciary responsibility, Aetna shall have discretionary authority to:     

determine whether and to what extent employees and beneficiaries are entitled to
benefits; and

    

construe any disputed or doubtful terms of this policy.

     in accordance with federal and state laws.      Aetna shall be deemed to
have properly exercised such authority. It must not abuse its discretion by
acting arbitrarily and capriciously. Aetna has the right to adopt reasonable:  
  

policies;

    

procedures;

    

rules, and

    

interpretations;

     of this policy to promote orderly and efficient administration.      The
Policyholder shall be responsible for making reports and disclosures required by
ERISA, including:     

the creation;

    

the distribution; and

    

the final content of:

    

summary plan descriptions;

    

summary of material modifications; and

    

summary annual reports.

 

     GR-29                9020-3         209244      ED. 1-02    Page 9190    TX

 